                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 18, 2019
                           UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

ELIAZAR BENAVIDEZ, et al,                   §
                                            §
         Plaintiffs,                        §
VS.                                         §   CIVIL ACTION NO. 2:19-CV-232
                                            §
UNITED PROPERTY & CASUALTY                  §
INSURANCE CO.,                              §
                                            §
         Defendant.                         §

                                        ORDER

       Before the Court is Defendant’s Plea in Abatement (D.E. 6) and Plaintiffs’

response (D.E. 7). After due consideration, the Court finds that Plaintiff’s claim for

attorney’s fees does not comply with Texas Insurance Code § 542A.003(b)(3) in that it

does not state that the amount claimed is “calculated by multiplying the number of hours

actually worked by the claimant’s attorney, as of the date the notice is given and as

reflected in contemporaneously kept time records, by an hourly rate that is customary for

similar legal services.”

       While the amount claimed for attorney’s fees need not set out the calculation in

detail and need not quote the statute, it must be accompanied by an averment that the

amount was arrived at through a customary hourly rate for time recorded.             While

Plaintiff’s letter can be read as having arrived at the fees through an hourly rate, the

language accompanying the claim creates an ambiguity by its reference to a contingency

fee contract. And the reduction in the fee amount from a prior notice letter only adds to

the confusion.
1/2
      Therefore, the Court GRANTS the motion (D.E. 6) and ORDERS Plaintiff to

clarify this matter by filing with the Court on or before October 25, 2019, an advisory

stating the amount of the fees claimed and whether they were calculated as required by

statute. Failure to file this advisory by the deadline set may be taken as a failure to

prosecute this case.

      The Court ABATES the case until December 16, 2019, at which time the case will

be reinstated without further order. The initial pretrial conference previously set for

November 14, 2019, is RESET to December 18, 2019 at 9:00 a.m.

      ORDERED this 18th day of October, 2019.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
